Winslow, J.
It would he a hard heart which could contemplate the facts of the case without feeling the strong appeal which they make to human sympathy. The deceased was an active, intelligent man in the very vigor of early manhood. He occupied no exalted station, hut in his humble walk in life he was, so far as the record shows, in every sense a good citizen. ' He daily met with manful courage his long hours of physical toil, and faithfully devoted his scant earnings to the support of that modest home to which he returned when labor was done to find his best reward. He was cheerfully obeying his employer’s call to duty when, without prep*210aration and without warning, his life went out as one would snuff a candle, and his wife and children were left to make their way alone as best they may.
Machinery has done much to ameliorate the condition of the race. It has increased our creature comforts and pleasures a thousandfold and brought them within the reach of the modest income. It has brought to our doors the luxuries of every clime, but it demands in return its regular tribute of human life and limb as inexorably as the car of Juggernaut.
The law, however, deals not with sentiment, nor has it any place for sympathy. Justice is blindfolded. She sees not the litigant, and knows not whether he be rich or poor, or whether he approach in tears or smiles. She attempts to give the same measure to all. The law has laid down certain rules governing the relations of employer and employee and prescribing their reciprocal duties. These rules are doubtless not perfect because human reason is not perfect, but in any system of law there must necessarily be fixed abstract rules by which every litigant’s case is to be measured. There can be no changing rule, nor can there be one rule for one case and another rule for another case. This would not only result in absolute chaos, but would also throw wide open the door to favoritism and injustice.
Among the well-established rules which the law has laid down is the rule that an employee of full age and ordinary intelligence working about machinery assumes the risk of those ordinary dangers incident to his work which are open and obvious and which he knows and comprehends or which in the exercise of ordinary care he ought to know and comprehend. Applying’ this well-settled rule to the facts of the present case, it seems that it must be held as matter of law that the deceased assumed the risk of injury from the belting when he mounted the ladder to put on the belt.
The deceased was a bright, active man, in full possession of the powers of manhood, and rather above than below the *211ordinary intelligence of workmen of his class. lie had worked in this mill for a year. He had assisted at this very operation many times, and knew so well what was expected that, when the signal was given to put on the belt, he stepped at once to his place on the ladder without specific directions. There was no deficiency of light. He saw the pulleys and the belts, knew the pulleys were revolving with great speed, and. he knew that when the belt was engaged with the pulley it would at once move with equal speed. He knew that he stood on the round of a ladder and must balance himself with care if he would avoid contact with the belts. With his experience he must have known that if he or his clothing came in contact-with the moving belts there was grave danger of serious injury, if not death. To say otherwise would be to impeach his intelligence. It is said that he may not have appreciated that contact with the belts was likely to result in death, but this is not required. It is only necessary that he knew and appreciated the precise danger — not the danger of the precise injury which afterward happened. The precise danger was the danger of being caught in the belts and pulleys. and suffering some serious injury. That he knew or ought to have known this precise danger cannot be doubted, and this court must so hold as matter of law.
This conclusion renders unnecessary the discussion of any other questions. The proper motions for judgment notwithstanding the verdict and to change the answers of the verdict and render judgment thereon were made by the defendant, and one or the other of them should have been granted. The case has been fulh' tried, all the witnesses to the accident were placed upon the stand, and there was no conflict in their statements. There seems to be no possibility of any change in the situation upon another trial. Einal judgment will therefore be ordered.
By the Gowrt. — Judgment reversed, and action remanded with directions to render judgment for the defendant dismissing the complaint.